Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonson et al. (US 5400778) in view of Wood et al. (US 20100312132 A1), Be’eri (US 20070199566 A1) and Gandini (US 20100012126 A1).
In regards 1, Jonson teaches a method of generating a pressurized flow of breathable gas that is delivered to the airway of a subject to mechanically ventilate the subject (Column 2, lines 40-50; Figures 1 & 2).  The method comprising a pressure generator, generating a pressurized flow of breathable gas for delivery to an airway of a subject, the pressurized flow of breathable gas having one or more controllable gas parameters (Column 3, lines 25-41).  Jonson further teaches a sensor, generating an output signal conveying information related to one or more gas parameters at or near the airway of the subject (Column 3, lines 42-51; Column 5, lines 21-41).  
Jonson fails to teach a processor, determining a peak respiratory pressure of the subject based on the output signal of the sensor, wherein the peak inspiratory pressure increases as secretions effectively reduce flow area through a flow path of the airway.  Wood on the other hand teaches a processor, determining a peak respiratory pressure of the subject based on the output signal of the sensor, wherein the peak inspiratory pressure increases as secretions effectively reduce flow area through a flow path of the airway, i.e. performed automatically indicating the presence of a controller or processor (Paragraphs 21, 22).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Wood’s teaching with Jonson’s teaching in order to enable the effective suction of fluid within the lung cavity of an individual.
  Furthermore, Jonson modified fails to teach the processor, generating a trigger signal indicating that a secretion removal routine should be initiated.  Be’eri on the other hand teaches the processor, generating a trigger signal indicating that a secretion removal routine should be initiated (Paragraph 96; Figure 8A (850)).  Be’eri also teaches based upon the trigger signal, with the processor, control the pressure generator to, prior to initiating suction to remove the secretions, perform a pre-suction, sub-routine, the pre-suction sub-routine adjusting one or more parameters of the pressurized flow (pressure differential of approximately 70 cm H20) to at least one of mitigate adverse effects of suctioning and improve clearance of the secretions (Paragraph 93; Figure 8A (820)).  
Also, during the suction to remove the secretions, Be’eri teaches performing a suction sub-routine, the suction sub-routine adjusting one or more of the parameters of the pressurized flow (pressure differential of approximately 120cm H20)  to maintain pressure in the airway above a threshold (Paragraph 93; Figure 8A (850)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Be’eri’s teaching with Jonson modified’s teaching in order to enable the effective suction of fluid within the lung cavity of an individual.
Lastly, Jonson modified fails to teach the suction to remove the secretions, perform a post- suction sub-routine, the post-suction sub-routine adjusting one or more of the parameters of the pressurized flow to mitigate impact of the suction to remove secretions.  Gandini on the other hand teaches the suction to remove the secretions, perform a post- suction sub-routine, the post-suction sub-routine adjusting one or more of the parameters of the pressurized flow to mitigate impact of the suction to remove secretions, i.e. for removing the pulmonary secretions in patients afflicted with respiratory insufficiency. The known methods and devices essentially achieve an aspiration of the pulmonary secretions through an insufflation cycle of air in the lungs and subsequent exsufflation executed under suction (Paragraph 5).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gandini’s teaching with Jonson modified’s teaching in order to enable the effective suction of fluid within the lung cavity of an individual.
In regards to claim 2, Jonson modified via Be’eri teaches the pre-suction sub-routine adjusts the one or more parameters of the pressurized flow to oxygenate the lungs, i.e. pressure differential of 70cm H20 (Paragraph 93).
In regards to claim 4, Jonson modified via Be’eri teaches the pre-suction sub-routine adjusts the one or more controllable gas parameters of the pressurized flow of breathable gas to one or more of elevate oxygen content of the pressurized flow, elevate humidity of the pressurized flow, insufflate the subject, and adjust a positive end pressure, i.e. producing pressure differentials (Paragraph 93).
In regards to claim 5, Jonson modified via Be’eri teaches the processor determining a peak inspiratory pressure of the subject based on the output signal of the sensor, and generating the trigger signal indicating that the secretion removal routine should be initiated upon determination of said inspiratory peak (Paragraph 95).
In regards to claim 6, Jonson modified via Be’eri teaches the processor generating the trigger signal indicating that suction through a suction catheter positioned at or near the airway of the subject to remove secretions should be initiated, based on the output signal generated by the sensor (Paragraphs 64, 66, 75; Figure 1C, 2).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jonson et al. (US 5400778) in view of Wood et al. (US 20100312132 A1), Be’eri (US 20070199566 A1) and Gandini (US 20100012126 A1) as applied to claim 3 above, and further in view of Choncholar et al. (US 20070062529 A1).
In regards to claim 3, Jonson modified fails to teach the post-suction sub-routine adjusts the one or more parameters of the pressurized flow to at least one of provide an elevated oxygen content in the pressurized flow and perform a lung recruitment maneuver.  Choncholar on the other hand teaches performing a lung recruitment maneuver, and altering the PEEP or other ventilator parameters (Paragraph 19).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Choncholar’s teaching with Jonson modified’s teaching in order to enable the effective suction of fluid within the lung cavity of an individual.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685